        Case 2:20-cv-00675-ODW-RAO Document 20 Filed 07/31/20 Page 1 of 16 Page ID #:110



               1
               2
               3
               4
               5
               6
               7
               8                            UNITED STATES DISTRICT COURT
               9            CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
               10
               11   ATELIER LUXURY GROUP,                Case No. 2:20-cv-00675-ODW (RAOx)
                    LLC., a Delaware limited liability
               12   company,                             [PROPOSED] PROTECTIVE ORDER
               13                    Plaintiff,
                                                         Judge:      The Hon. Otis D. Wright, II
               14        vs.                             Mag. Judge: The Hon. Rozella A. Oliver
               15   ZARA USA, INC., a New York
                    corporation; and DOES 1-20,          Complaint Filed: January 22, 2020
               16   inclusive,
               17                    Defendant.
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28
A RENT F OX
ATTORNEYS AT
  LOS ANGEL
                    CASE NO. 2:20-cv-00675-ODW (RAOx)                  [PROPOSED] PROTECTIVE ORDER
        Case 2:20-cv-00675-ODW-RAO Document 20 Filed 07/31/20 Page 2 of 16 Page ID #:111



                1          On stipulation of the Parties, the Court enters a Protective Order in this matter
                2    as follows:
                3    A.    PURPOSES AND LIMITATIONS
                4          Discovery in this action is likely to involve production of confidential,
                5    proprietary, or private information for which special protection from public
                6    disclosure and from use for any purpose other than prosecuting this litigation may be
                7    warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter
                8    the following Stipulated Protective Order. The parties acknowledge that this Order
                9    does not confer blanket protections on all disclosures or responses to discovery and
                10   that the protection it affords from public disclosure and use extends only to the limited
                11   information or items that are entitled to confidential treatment under the applicable
                12   legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
                13   that this Stipulated Protective Order does not entitle them to file confidential
                14   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
                15   followed and the standards that will be applied when a party seeks permission from
                16   the court to file material under seal.
                17   B.    GOOD CAUSE STATEMENT
                18         This action is likely to involve trade secrets, customer and pricing lists and
                19   other valuable proprietary information for which special protection from public
                20   disclosure and from use for any purpose other than prosecution of this action is
                21   warranted. Such confidential and proprietary materials and information consist of,
                22   among other things, sales summaries, pricing, internal business strategies, and other
                23   confidential business or financial information, or information regarding confidential
                24   business practices. The confidential information at issue is generally unavailable to
                25   the public and may be privileged or otherwise protected from disclosure under state
                26   or federal statutes, court rules, case decisions, or common law.
                27

A RENT F OX
                28
ATTORNEYS AT
  LOS ANGELES
                     CASE NO. 2:20-cv-00675-ODW (RAOx)         -2-              [PROPOSED] PROTECTIVE ORDER
        Case 2:20-cv-00675-ODW-RAO Document 20 Filed 07/31/20 Page 3 of 16 Page ID #:112



                1          Accordingly, to expedite the flow of information, to facilitate the prompt
                2    resolution of disputes over confidentiality of discovery materials, to adequately
                3    protect information the parties are entitled to keep confidential, to ensure that the
                4    parties are permitted reasonable necessary uses of such material in preparation for
                5    and in the conduct of trial, to address their handling at the end of the litigation, and
                6    serve the ends of justice, a protective order for such information is justified in this
                7    matter. It is the intent of the parties that information will not be designated as
                8    confidential for tactical reasons and that nothing be so designated without a good faith
                9    belief that it has been maintained in a confidential, non-public manner, and there is
                10   good cause why it should not be part of the public record of this case.
                11         2.      DEFINITIONS
                12         2.1    Action: this pending federal law suit.
                13         2.2    Challenging Party: a Party or Non-Party that challenges the designation
                14   of information or items under this Order.
                15         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
                16   how it is generated, stored or maintained) or tangible things that qualify for protection
                17   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
                18   Cause Statement.
                19         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
                20   support staff).
                21         2.5    Designating Party: a Party or Non-Party that designates information or
                22   items that it produces in disclosures or in responses to discovery as
                23   “CONFIDENTIAL.”
                24         2.6    Disclosure or Discovery Material: all items or information, regardless of
                25   the medium or manner in which it is generated, stored, or maintained (including,
                26   among other things, testimony, transcripts, and tangible things), that are produced or
                27   generated in disclosures or responses to discovery in this matter.
A RENT F OX
                28
ATTORNEYS AT
  LOS ANGELES
                     CASE NO. 2:20-cv-00675-ODW (RAOx)         -3-              [PROPOSED] PROTECTIVE ORDER
        Case 2:20-cv-00675-ODW-RAO Document 20 Filed 07/31/20 Page 4 of 16 Page ID #:113



                1          2.7    Expert: a person with specialized knowledge or experience in a matter
                2    pertinent to the litigation who has been retained by a Party or its counsel to serve as
                3    an expert witness or as a consultant in this Action.
                4          2.8    “HIGHLY CONFIDENTIAL” or “ATTORNEY’S EYES ONLY”
                5    Information or Items: information (regardless of how it is generated, stored or
                6    maintained) or tangible things that qualify for protection under Federal Rule of Civil
                7    Procedure 26(c), and as specified above in the Good Cause Statement for which
                8    disclosures to another party is likely to result in harm to the Designating Party.
                9          2.9    House Counsel: attorneys who are employees of a party to this Action.
                10   House Counsel does not include Outside Counsel of Record or any other outside
                11   counsel.
                12         2.10 Non-Party: any natural person, partnership, corporation, association, or
                13   other legal entity not named as a Party to this action.
                14         2.11 Outside Counsel of Record: attorneys who are not employees of a party
                15   to this Action but are retained to represent or advise a party to this Action and have
                16   appeared in this Action on behalf of that party or are affiliated with a law firm that
                17   has appeared on behalf of that party, including support staff.
                18         2.12 Party: any party to this Action, including all of its officers, directors,
                19   employees, consultants, retained experts, and Outside Counsel of Record (and their
                20   support staffs).
                21         2.13 Producing Party: a Party or Non-Party that produces Disclosure or
                22   Discovery Material in this Action.
                23         2.14 Professional Vendors: persons or entities that provide litigation support
                24   services (e.g., photocopying, videotaping, translating, preparing exhibits or
                25   demonstrations, and organizing, storing, or retrieving data in any form or medium)
                26   and their employees and subcontractors.
                27         2.15 Protected Material: any Disclosure or Discovery Material that is
A RENT F OX
                28
ATTORNEYS AT
  LOS ANGELES
                     CASE NO. 2:20-cv-00675-ODW (RAOx)        -4-              [PROPOSED] PROTECTIVE ORDER
        Case 2:20-cv-00675-ODW-RAO Document 20 Filed 07/31/20 Page 5 of 16 Page ID #:114



                1    designated     as    “CONFIDENTIAL,”           “HIGHLY       CONFIDENTIAL,”          or
                2    “ATTORNEY’S EYES ONLY.”
                3          2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
                4    from a Producing Party.
                5          3.     SCOPE
                6          The protections conferred by this Stipulation and Order cover not only
                7    Protected Material (as defined above), but also (1) any information copied or
                8    extracted from Protected Material; (2) all copies, excerpts, summaries, or
                9    compilations of Protected Material; and (3) any testimony, conversations, or
                10   presentations by Parties or their Counsel that might reveal Protected Material.
                11         Any use of Protected Material at trial shall be governed by the orders of the
                12   trial judge. This Order does not govern the use of Protected Material at trial.
                13         4.      DURATION
                14         Once a case proceeds to trial, all of the court-filed information to be introduced
                15   that was previously designated as confidential or maintained pursuant to this
                16   protective order becomes public and will be presumptively available to all members
                17   of the public, including the press, unless compelling reasons supported by specific
                18   factual findings to proceed otherwise are made to the trial judge in advance of the
                19   trial. See Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1180-81 (9th
                20   Cir. 2006) (distinguishing “good cause” showing for sealing documents produced in
                21   discovery from “compelling reasons” standard when merits-related documents are
                22   part of court record). Accordingly, the terms of this protective order do not extend
                23   beyond the commencement of the trial.
                24         5.      DESIGNATING PROTECTED MATERIAL
                25         5.1    Exercise of Restraint and Care in Designating Material for Protection.
                26   Each Party or Non-Party that designates information or items for protection under
                27   this Order must take care to limit any such designation to specific material that
A RENT F OX
                28
ATTORNEYS AT
  LOS ANGELES
                     CASE NO. 2:20-cv-00675-ODW (RAOx)        -5-              [PROPOSED] PROTECTIVE ORDER
        Case 2:20-cv-00675-ODW-RAO Document 20 Filed 07/31/20 Page 6 of 16 Page ID #:115



                1    qualifies under the appropriate standards. The Designating Party must designate for
                2    protection only those parts of material, documents, items, or oral or written
                3    communications that qualify so that other portions of the material, documents, items,
                4    or communications for which protection is not warranted are not swept unjustifiably
                5    within the ambit of this Order.
                6          Mass, indiscriminate, or routinized designations are prohibited. Designations
                7    that are shown to be clearly unjustified or that have been made for an improper
                8    purpose (e.g., to unnecessarily encumber the case development process or to impose
                9    unnecessary expenses and burdens on other parties) may expose the Designating
                10   Party to sanctions.
                11         If it comes to a Designating Party’s attention that information or items that it
                12   designated for protection do not qualify for protection, that Designating Party must
                13   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                14         5.2    Manner and Timing of Designations. Except as otherwise provided in
                15   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                16   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                17   under this Order must be clearly so designated before the material is disclosed or
                18   produced.
                19         Designation in conformity with this Order requires:
                20         (a)    for information in documentary form (e.g., paper or electronic
                21   documents, but excluding transcripts of depositions or other pretrial or trial
                22   proceedings), that the Producing Party affix, at a minimum, the legend
                23   “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL,” or “ATTORNEY’S EYES
                24   ONLY” (hereinafter “CONFIDENTIAL legend”), to each page that contains
                25   protected material. If only a portion or portions of the material on a page qualifies for
                26   protection, the Producing Party also must clearly identify the protected portion(s)
                27   (e.g., by making appropriate markings in the margins).
A RENT F OX
                28
ATTORNEYS AT
  LOS ANGELES
                     CASE NO. 2:20-cv-00675-ODW (RAOx)         -6-              [PROPOSED] PROTECTIVE ORDER
        Case 2:20-cv-00675-ODW-RAO Document 20 Filed 07/31/20 Page 7 of 16 Page ID #:116



                1          A Party or Non-Party that makes original documents available for inspection
                2    need not designate them for protection until after the inspecting Party has indicated
                3    which documents it would like copied and produced. During the inspection and
                4    before the designation, all of the material made available for inspection shall be
                5    deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
                6    it wants copied and produced, the Producing Party must determine which documents,
                7    or portions thereof, qualify for protection under this Order. Then, before producing
                8    the specified documents, the Producing Party must affix the “CONFIDENTIAL
                9    legend” to each page that contains Protected Material. If only a portion or portions of
                10   the material on a page qualifies for protection, the Producing Party also must clearly
                11   identify the protected portion(s) (e.g., by making appropriate markings in the
                12   margins).
                13         (b)     for testimony given in depositions that the Designating Party identify the
                14   Disclosure or Discovery Material on the record, before the close of the deposition.
                15         (c)     for information produced in some form other than documentary and for
                16   any other tangible items, that the Producing Party affix in a prominent place on the
                17   exterior of the container or containers in which the information is stored the legend
                18   “CONFIDENTIAL.” If only a portion or portions of the information warrants
                19   protection, the Producing Party, to the extent practicable, shall identify the protected
                20   portion(s).
                21         5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
                22   failure to designate qualified information or items does not, standing alone, waive the
                23   Designating Party’s right to secure protection under this Order for such material.
                24   Upon timely correction of a designation, the Receiving Party must make reasonable
                25   efforts to assure that the material is treated in accordance with the provisions of this
                26   Order.
                27

A RENT F OX
                28
ATTORNEYS AT
  LOS ANGELES
                     CASE NO. 2:20-cv-00675-ODW (RAOx)         -7-             [PROPOSED] PROTECTIVE ORDER
        Case 2:20-cv-00675-ODW-RAO Document 20 Filed 07/31/20 Page 8 of 16 Page ID #:117



                1          6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
                2          6.1    Timing of Challenges. Any Party or Non-Party may challenge a
                3    designation of confidentiality at any time that is consistent with the Court’s
                4    Scheduling Order.
                5          6.2    Meet and Confer. The Challenging Party shall initiate the dispute
                6    resolution process under Local Rule 37.1, et seq. Any discovery motion must strictly
                7    comply with the procedures set forth in Local Rules 37-1, 37-2, and 37-3.
                8          6.3    Burden. The burden of persuasion in any such challenge proceeding
                9    shall be on the Designating Party. Frivolous challenges, and those made for an
                10   improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
                11   other parties) may expose the Challenging Party to sanctions. Unless the Designating
                12   Party has waived or withdrawn the confidentiality designation, all parties shall
                13   continue to afford the material in question the level of protection to which it is entitled
                14   under the Producing Party’s designation until the Court rules on the challenge.
                15         7.      ACCESS TO AND USE OF PROTECTED MATERIAL
                16         7.1 Basic Principles. A Receiving Party may use Protected Material that is
                17   disclosed or produced by another Party or by a Non-Party in connection with this
                18   Action only for prosecuting, defending, or attempting to settle this Action. Such
                19   Protected Material may be disclosed only to the categories of persons and under the
                20   conditions described in this Order. When the Action has been terminated, a Receiving
                21   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
                22   Protected Material must be stored and maintained by a Receiving Party at a location
                23   and in a secure manner that ensures that access is limited to the persons authorized
                24   under this Order.
                25         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
                26   otherwise ordered by the Court or permitted in writing by the Designating Party, a
                27

A RENT F OX
                28
ATTORNEYS AT
  LOS ANGELES
                     CASE NO. 2:20-cv-00675-ODW (RAOx)          -8-              [PROPOSED] PROTECTIVE ORDER
        Case 2:20-cv-00675-ODW-RAO Document 20 Filed 07/31/20 Page 9 of 16 Page ID #:118



                1    Receiving     Party    may     disclose   any   information    or   item   designated
                2    “CONFIDENTIAL” only to:
                3          (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well
                4    as employees of said Outside Counsel of Record to whom it is reasonably necessary
                5    to disclose the information for this Action;
                6          (b)     the officers, directors, and employees (including House Counsel) of the
                7    Receiving Party to whom disclosure is reasonably necessary for this Action;
                8          (c)    Experts (as defined in this Order) of the Receiving Party to whom
                9    disclosure is reasonably necessary for this Action and who have signed the
                10   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                11         (d)    the Court and its personnel;
                12         (e)    court reporters and their staff;
                13         (f)    professional jury or trial consultants, mock jurors, and Professional
                14   Vendors to whom disclosure is reasonably necessary for this Action and who have
                15   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                16         (g)    the author or recipient of a document containing the information or a
                17   custodian or other person who otherwise possessed or knew the information;
                18         (h)    during their depositions, witnesses, and attorneys for witnesses, in the
                19   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
                20   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
                21   not be permitted to keep any confidential information unless they sign the
                22   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                23   agreed by the Designating Party or ordered by the Court. Pages of transcribed
                24   deposition testimony or exhibits to depositions that reveal Protected Material may be
                25   separately bound by the court reporter and may not be disclosed to anyone except as
                26   permitted under this Stipulated Protective Order; and
                27

A RENT F OX
                28
ATTORNEYS AT
  LOS ANGELES
                     CASE NO. 2:20-cv-00675-ODW (RAOx)         -9-            [PROPOSED] PROTECTIVE ORDER
       Case 2:20-cv-00675-ODW-RAO Document 20 Filed 07/31/20 Page 10 of 16 Page ID #:119



                1          (i)     any mediator or settlement officer, and their supporting personnel,
                2    mutually agreed upon by any of the parties engaged in settlement discussions.
                3          7.3    Disclosure of “HIGHLY CONFIDENTIAL” or “ATTORNEY’S EYES
                4    ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
                5    writing by the Designating Party, a Receiving Party may disclose any information or
                6    item designated “HIGHLY CONFIDENTIAL” or “ATTORNEY’S EYES ONLY”
                7    only to:
                8          (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well
                9    as employees of said Outside Counsel of Record to whom it is reasonably necessary
                10   to disclose the information for this Action.
                11         (b)    Experts (as defined in this Order) of the Receiving Party to whom
                12   disclosure is reasonably necessary for this Action and who have signed the
                13   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                14         (c)    the court and its personnel;
                15         (d)    court reporters and their staff;
                16         (e)    professional jury or trial consultants, mock jurors, and Professional
                17   Vendors to whom disclosure is reasonably necessary for this Action and who have
                18   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                19         (f)    the author or recipient of a document containing the information or a
                20   custodian or other person who otherwise possessed or knew the information; and
                21         (g)     any mediator or settlement officer, and their supporting personnel,
                22   mutually agreed upon by any of the parties engaged in settlement discussions.
                23         Notwithstanding the terms of this section, a designation by Defendants that
                24   certain materials are “HIGHLY CONFIDENTIAL” or “ATTORNEY’S EYES
                25   ONLY” shall not preclude Plaintiff’s attorney from disclosing to an officer of
                26   Plaintiff with settlement authority the total revenue and gross profits of a defendant
                27   as set forth in such material, so long as Plaintiff’s attorney does not disclose the
A RENT F OX
                28
ATTORNEYS AT
  LOS ANGELES
                     CASE NO. 2:20-cv-00675-ODW (RAOx)        - 10 -          [PROPOSED] PROTECTIVE ORDER
       Case 2:20-cv-00675-ODW-RAO Document 20 Filed 07/31/20 Page 11 of 16 Page ID #:120



                1    designated document itself. This section shall also not preclude Plaintiff’s attorney
                2    from disclosing to an officer of Plaintiff with settlement authority the names of any
                3    parties identified in materials designated as “HIGHLY CONFIDENTIAL” or
                4    “ATTORNEY’S EYES ONLY” and not otherwise disclosed in this Action who
                5    distributed product which is alleged to infringe Plaintiff’s alleged copyright.
                6          8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED
                7    PRODUCED IN OTHER LITIGATION
                8          If a Party is served with a subpoena or a court order issued in other litigation
                9    that compels disclosure of any information or items designated in this Action as
                10   “CONFIDENTIAL,” that Party must:
                11         (a)    promptly notify in writing the Designating Party. Such notification shall
                12   include a copy of the subpoena or court order;
                13         (b)     promptly notify in writing the party who caused the subpoena or order
                14   to issue in the other litigation that some or all of the material covered by the subpoena
                15   or order is subject to this Protective Order. Such notification shall include a copy of
                16   this Stipulated Protective Order; and
                17         (c)    cooperate with respect to all reasonable procedures sought to be pursued
                18   by the Designating Party whose Protected Material may be affected.
                19         If the Designating Party timely seeks a protective order, the Party served with
                20   the subpoena or court order shall not produce any information designated in this
                21   action as “CONFIDENTIAL” before a determination by the court from which the
                22   subpoena or order issued, unless the Party has obtained the Designating Party’s
                23   permission. The Designating Party shall bear the burden and expense of seeking
                24   protection in that court of its confidential material and nothing in these provisions
                25   should be construed as authorizing or encouraging a Receiving Party in this Action
                26   to disobey a lawful directive from another court.
                27

A RENT F OX
                28
ATTORNEYS AT
  LOS ANGELES
                     CASE NO. 2:20-cv-00675-ODW (RAOx)        - 11 -            [PROPOSED] PROTECTIVE ORDER
       Case 2:20-cv-00675-ODW-RAO Document 20 Filed 07/31/20 Page 12 of 16 Page ID #:121



                1          9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                2    PRODUCED IN THIS LITIGATION
                3          (a)     The terms of this Order are applicable to information produced by a
                4    Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
                5    produced by Non-Parties in connection with this litigation is protected by the
                6    remedies and relief provided by this Order. Nothing in these provisions should be
                7    construed as prohibiting a Non-Party from seeking additional protections.
                8          (b)     In the event that a Party is required, by a valid discovery request, to
                9    produce a NonParty’s confidential information in its possession, and the Party is
                10   subject to an agreement with the Non-Party not to produce the Non-Party’s
                11   confidential information, then the Party shall:
                12                (1)     promptly notify in writing the Requesting Party and the Non-Party
                13         that some or all of the information requested is subject to a confidentiality
                14         agreement with a Non-Party;
                15                (2)     promptly provide the Non-Party with a copy of the Stipulated
                16         Protective Order in this Action, the relevant discovery request(s), and a
                17         reasonably specific description of the information requested; and
                18                (3)     make the information requested available for inspection by the
                19         Non-Party, if requested.
                20         (c)    If the Non-Party fails to seek a protective order from this Court within
                21   14 days of receiving the notice and accompanying information, the Receiving Party
                22   may produce the NonParty’s confidential information responsive to the discovery
                23   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
                24   not produce any information in its possession or control that is subject to the
                25   confidentiality agreement with the Non-Party before a determination by the Court.
                26   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
                27   of seeking protection in this Court of its Protected Material.
A RENT F OX
                28
ATTORNEYS AT
  LOS ANGELES
                     CASE NO. 2:20-cv-00675-ODW (RAOx)        - 12 -           [PROPOSED] PROTECTIVE ORDER
       Case 2:20-cv-00675-ODW-RAO Document 20 Filed 07/31/20 Page 13 of 16 Page ID #:122



                1          10.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                2          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                3    Protected Material to any person or in any circumstance not authorized under this
                4    Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                5    writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                6    to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                7    persons to whom unauthorized disclosures were made of all the terms of this Order,
                8    and (d) request such person or persons to execute the “Acknowledgment and
                9    Agreement to Be Bound” that is attached hereto as Exhibit A.
                10         11.       INADVERTENT         PRODUCTION          OF     PRIVILEGED          OR
                11   OTHERWISE PROTECTED MATERIAL
                12         When a Producing Party gives notice to Receiving Parties that certain
                13   inadvertently produced material is subject to a claim of privilege or other protection,
                14   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                15   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                16   may be established in an e-discovery order that provides for production without prior
                17   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                18   parties reach an agreement on the effect of disclosure of a communication or
                19   information covered by the attorney-client privilege or work product protection, the
                20   parties may incorporate their agreement in the stipulated protective order submitted
                21   to the Court.
                22         12.       MISCELLANEOUS
                23         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                24   person to seek its modification by the Court in the future.
                25         12.2 Right to Assert Other Objections. By stipulating to the entry of this
                26   Protective Order, no Party waives any right it otherwise would have to object to
                27   disclosing or producing any information or item on any ground not addressed in this
A RENT F OX
                28
ATTORNEYS AT
  LOS ANGELES
                     CASE NO. 2:20-cv-00675-ODW (RAOx)       - 13 -           [PROPOSED] PROTECTIVE ORDER
       Case 2:20-cv-00675-ODW-RAO Document 20 Filed 07/31/20 Page 14 of 16 Page ID #:123



                1    Stipulated Protective Order. Similarly, no Party waives any right to object on any
                2    ground to use in evidence of any of the material covered by this Protective Order.
                3          12.3 Filing Protected Material. A Party that seeks to file under seal any
                4    Protected Material must comply with Civil Local Rule 79-5. Protected Material may
                5    only be filed under seal pursuant to a court order authorizing the sealing of the
                6    specific Protected Material at issue; good cause must be shown in the request to file
                7    under seal. If a Party’s request to file Protected Material under seal is denied by the
                8    Court, then the Receiving Party may file the information in the public record unless
                9    otherwise instructed by the Court.
                10         13.    FINAL DISPOSITION
                11         After the final disposition of this Action, within 60 days of a written request
                12   by the Designating Party, each Receiving Party must return all Protected Material to
                13   the Producing Party or destroy such material. As used in this subdivision, “all
                14   Protected Material” includes all copies, abstracts, compilations, summaries, and any
                15   other format reproducing or capturing any of the Protected Material. Whether the
                16   Protected Material is returned or destroyed, the Receiving Party must submit a written
                17   certification to the Producing Party (and, if not the same person or entity, to the
                18   Designating Party) by the 60 day deadline that (1) identifies (by category, where
                19   appropriate) all the Protected Material that was returned or destroyed and (2) affirms
                20   that the Receiving Party has not retained any copies, abstracts, compilations,
                21   summaries or any other format reproducing or capturing any of the Protected
                22   Material. Notwithstanding this provision, counsel are entitled to retain an archival
                23   copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
                24   memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
                25   work product, and consultant and expert work product, even if such materials contain
                26   Protected Material. Any such archival copies that contain or constitute Protected
                27

A RENT F OX
                28
ATTORNEYS AT
  LOS ANGELES
                     CASE NO. 2:20-cv-00675-ODW (RAOx)       - 14 -           [PROPOSED] PROTECTIVE ORDER
       Case 2:20-cv-00675-ODW-RAO Document 20 Filed 07/31/20 Page 15 of 16 Page ID #:124



                1    Material remain subject to this Protective Order as set forth in Section 4
                2    (DURATION).
                3          14. Any violation of this Order may be punished by any and all appropriate
                4    measures including, without limitation, contempt proceedings and/or monetary
                5    sanctions.
                6
                7    FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                8
                9
                10   Dated: July 31, 2020
                                                          By:      ____________________________
                11                                                 The Honorable Rozella A. Oliver
                12                                                 United States Magistrate Judge

                13
                14
                15
                16
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27

A RENT F OX
                28
ATTORNEYS AT
  LOS ANGELES
                     CASE NO. 2:20-cv-00675-ODW (RAOx)    - 15 -           [PROPOSED] PROTECTIVE ORDER
       Case 2:20-cv-00675-ODW-RAO Document 20 Filed 07/31/20 Page 16 of 16 Page ID #:125



                1                                           EXHIBIT A
                2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                3          I, _____________________________ [print or type full name], of
                4    _________________ [print or type full address], declare under penalty of perjury that
                5    I have read in its entirety and understand the Stipulated Protective Order that was
                6    issued by the United States District Court for the Central District of California in the
                7    case of Atelier Luxury Group, LLC. v. Zara USA, Inc., et al. CASE NO. 2:20-cv-
                8    00675. I agree to comply with and to be bound by all the terms of this Stipulated
                9    Protective Order and I understand and acknowledge that failure to so comply could
                10   expose me to sanctions and punishment in the nature of contempt. I solemnly promise
                11   that I will not disclose in any manner any information or item that is subject to this
                12   Stipulated Protective Order to any person or entity except in strict compliance with
                13   the provisions of this Order.
                14         I further agree to submit to the jurisdiction of the United States District Court
                15   for the Central District of California for the purpose of enforcing the terms of this
                16   Stipulated Protective Order, even if such enforcement proceedings occur after
                17   termination         of          this     action.        I         hereby        appoint
                18   _____________________________________ [print or type full name] of
                19   _______________________________________ [print or type full address and
                20   telephone number] as my California agent for service of process in connection with
                21   this action or any proceedings related to enforcement of this Stipulated Protective
                22   Order. Date: ______________________________________
                23   City and State where sworn and signed: _________________________________
                24
                25   Printed name: _______________________________
                     Signature: __________________________________
                26
                27

A RENT F OX
                28
ATTORNEYS AT
  LOS ANGELES
                     CASE NO. 2:20-cv-00675-ODW (RAOx)        - 16 -             [PROPOSED] PROTECTIVE ORDER
